Exhibit 10.31

2006 STOCK PLAN FOR
NON-EMPLOYEE DIRECTORS OF
HONEYWELL INTERNATIONAL INC.

1.       Purpose

          (a) Purpose. The purpose of the Plan is to provide certain
compensation to eligible directors of the Company and to encourage the highest
level of director performance by providing such directors with a proprietary
interest in the Company's success and progress by granting them stock-based
awards.

          (b) Effective Date; Shareholder Approval. The Plan was effective as of
April 24, 2006, subject to the approval of the Plan by the Company's shareowners
which was obtained at the Company's 2006 Annual Meeting of Shareowners in a
manner that satisfies the requirements of the General Corporation Law of the
State of Delaware and the rules of the New York Stock Exchange. The Plan was
amended and restated in its entirety effective January 1, 2009 to incorporate
prior amendments and the changes necessary to comply with Section 409A of the
Code.

2.      Definitions

          (a) “1994 Director Stock Plan” means the Stock Plan for Non-Employee
Directors of Honeywell International Inc. (as amended effective as of April 25,
1994), as amended from time to time.

          (b) “Award” means any form of award granted under the Plan, whether
singly or in combination, to a Participant by the Committee pursuant to any
terms and conditions that the Committee may establish and set forth in the
applicable Award Agreement. Awards granted under the Plan may consist of: (i)
Restricted Stock awarded pursuant to Section 6; (ii) Restricted Units awarded
pursuant to Section 6; (iii) Stock Options awarded pursuant to Section 7; and
(iv) Stock Appreciation Rights awarded pursuant to Section 7.

          (c) “Award Agreement” means, with respect to an Award granted to a
Participant, the document issued, either in writing or an electronic medium, by
the Committee to a Participant evidencing the grant of such Award.

          (d) “Board” means the Board of Directors of the Company.

          (e) “Board Policy” means the policy adopted by the Board and attached
hereto as Schedule A, which shall provide for the making of grants of Awards
(including annual and other periodic awards), as well as certain terms of such
Awards (including, without limitation, the timing, amount and form of Award
grants) and which may be amended from time to time by the Board in its sole
discretion.

          (f) “Change in Control” has the meaning ascribed to the phrase “Change
in the Ownership or Effective Control of a Corporation or in the Ownership of a
Substantial Portion of the Assets of a Corporation” under Treasury Department
Proposed Regulation 1.409A-3(g)(5),

1

--------------------------------------------------------------------------------



as revised from time to time in either subsequent proposed or final regulations,
and in the event that such regulations are withdrawn or such phrase (or a
substantially similar phrase) ceases to be defined, as determined by the
Committee.

          (g) “Code” means the Internal Revenue Code of 1986, as amended.

          (h) “Committee” means the Corporate Governance and Responsibility
Committee of the Board or any successor committee or subcommittee of the Board
or other committee or subcommittee designated by the Board.

          (i) “Common Stock” means the common stock of the Company.

          (j) “Company” means Honeywell International Inc.

          (k) “Dividend Equivalents” means an amount equal to the cash dividend
or the Fair Market Value of the stock dividend that would be paid on each Share
underlying an Award if the Share were duly issued and outstanding on the date on
which the dividend is payable.

          (l) “Effective Date” means April 24, 2006.

          (m) “Eligible Director” means a member of the Board, elected or
appointed, who is not also an employee of the Company or any of its subsidiaries
or affiliates. An individual who is elected to the Board at an annual meeting of
the shareowners of the Company will be deemed to be a member of the Board as of
the date of such meeting.

          (n) “Exchange Act” means the Securities Exchange Act of 1934, as
amended.

          (o) “Exercise Price” means the price of a Share, as fixed by the
Committee, which may be purchased under a Stock Option or with respect to which
the amount of any payment pursuant to a Stock Appreciation Right is determined.

          (p) “Fair Market Value” means the average (mean) of the highest and
lowest sales prices of a Share, as reported on the New York Stock Exchange (or
any other reporting system selected by the Committee, in its sole discretion) on
the date as of which the determination is being made or, if no sales of Shares
is reported on this date, on the most recent preceding day on which there were
sales of Shares reported.

          (q) “Nonqualified Stock Option” means a Stock Option that is not
intended to meet the requirements of Section 422 of the Code or that otherwise
does not meet such requirements.

          (r) “Participant” means an Eligible Director who has been granted an
Award under the Plan.

          (s) “Plan” means the 2006 Stock Plan for Non-Employee Directors of
Honeywell International Inc., which shall be evidenced by this instrument, as
may be amended from time to time.

2

--------------------------------------------------------------------------------



          (t) “Restricted Stock” means Shares issued pursuant to Section 6 that
are subject to any restrictions that the Committee, in its discretion, may
impose.

          (u) “Restricted Unit” means a Unit granted under Section 6 to acquire
Shares or an equivalent amount in cash, which Unit is subject to any
restrictions that the Committee, in its discretion, may impose.

          (v) “Securities Act” means the Securities Act of 1933, as amended.

          (w) “Share” means a share of Common Stock.

          (x) “Stock Appreciation Right” means a right granted under Section 7
to an amount in cash or Shares equal to any increase in the Fair Market Value of
the Shares between the date on which the Stock Appreciation Right is granted and
the date on which the right is exercised.

          (y) “Stock Option” means a right granted under Section 7 to purchase
from the Company a stated number of Shares at a specified price.

          (z) “Unit” means the potential right to acquire one Share.

3.      Administration

          (a) The Committee. The Plan shall be administered by the Committee.

          (b) Authority. The Committee will have authority, in its sole and
absolute discretion and subject to the terms of the Plan (including the Board
Policy), to (i) interpret the Plan; (ii) prescribe the rules and regulations
that it deems necessary for the proper operation and administration of the Plan,
and amend or rescind any existing rules or regulations relating to the Plan;
(iii) determine eligibility for the grant of Awards; (iv) determine the form of
Awards (to the extent permitted under the Board Policy), the number of Shares
subject to each Award (to the extent permitted under the Board Policy), all
terms and conditions of an Award, including, without limitation, the conditions
on exercise or vesting and the terms of Award Agreements; (v) determine whether
Awards will be granted singly, in combination or in tandem; (vi) waive or amend
any terms, conditions, restrictions or limitations on an Award, to the extent
permissible under applicable law including without limitation Section 409A of
the Code; (vii) in accordance with Section 9, make any adjustments to the Plan,
any Award Agreement and any Award that it deems appropriate (including but not
limited to adjustment of the number of Shares available under the Plan or any
Award); (viii) provide for the deferred payment of Awards and the extent to
which payment will be credited with Dividend Equivalents; (ix) determine whether
Awards may be transferable to family members, a family trust, a family
partnership, or otherwise; and (x) take any and all other actions it deems
necessary or advisable for the proper operation or administration of the Plan.

          (c) Effects of Determination. All determinations of the Committee will
be final, binding and conclusive on all persons having an interest in the Plan.

3

--------------------------------------------------------------------------------



          (d) Delegation of Authority. The Committee, in its discretion and
consistent with applicable law and regulations, may delegate its authority and
duties under the Plan to any other individual or committee as it deems to be
advisable, under any conditions and subject to any limitations that the
Committee may establish.

          (e) Employment of Advisors. The Committee may employ attorneys,
consultants, accountants and other advisors, and the Committee, the Company and
the officers and directors of the Company may rely upon the advice, opinions or
valuations of the advisors employed.

          (f) No Liability. No member of the Committee will be liable for any
losses resulting from any action, interpretation or construction made in good
faith with respect to the Plan, any Award Agreement, or any Award granted under
the Plan.

4.      Eligibility and Grants

          (a) Eligibility. All Eligible Directors are eligible to receive Awards
granted under the Plan.

          (b) Grants. Subject to the terms and provisions of the Plan and the
Board Policy, the Committee may grant Awards to Eligible Directors upon such
terms and conditions as the Committee may determine in its sole discretion. All
Awards will be evidenced by Award Agreements. Awards may be granted singly or in
combination or in tandem with other Awards.

5.      Share Limits

          (a) Aggregate Share Limit. Subject to adjustment as provided in
Section 9, the maximum aggregate number of Shares with respect to which Awards
may be granted shall be 500,000. Each Share issued pursuant to the Plan will
count as one Share against such share limit. If an Award terminates, expires or
is forfeited or cancelled for any reason without the issuance of Shares, or is
settled in cash, the Shares underlying such Award will be available for future
Awards under the Plan. If Shares are tendered or withheld in payment of all or
part of the exercise price of a Stock Option, such Shares will be available for
future Awards under the Plan. Shares utilized under the Plan may be either
authorized but unissued Shares or issued Shares reacquired by the Company, as
determined by the Board from time to time.

          (b) Individual Share Limit. The maximum aggregate number of Shares
with respect to which Awards may be granted in any one calendar year to any one
Participant shall be 10,000.

6.      Restricted Units and Restricted Stock.

          (a) General. Subject to the terms and provisions of the Plan and the
Board Policy, the Committee may grant Restricted Units and Restricted Stock
under the Plan pursuant to the terms and conditions that the Committee, in its
sole discretion, may determine and set forth in the applicable Award Agreement
(including, without limitation, the periods of restriction, the date of grant
and the effect, if any, of a Change in Control, death, disability or retirement
or other termination of a Participant's directorship on such Restricted Units or
Restricted Stock). As soon as practicable after Restricted Stock has been
granted, certificates for all Shares of Restricted

4

--------------------------------------------------------------------------------



Stock will be registered in the name of the Participant and held for the
Participant by the Company.

          (b) Voting and Dividend Rights. Unless otherwise determined by the
Committee and set forth in a Participant's Award Agreement, such Participant
shall have (i) no voting rights or dividend or dividend equivalent rights with
respect to any Restricted Units granted hereunder and (ii) the right to exercise
full voting rights, and to receive all dividends and other distributions paid,
with respect to any Shares of Restricted Stock granted hereunder.

          (c) Dividends and Dividend Equivalents. At the discretion of the
Committee determined at the time of grant and as set forth in the applicable
Award Agreement, dividends issued on Shares of Restricted Stock or dividend
equivalents credited with respect to Restricted Units, may be paid immediately
or withheld and deferred in the Participant's account provided that with respect
to any Restricted Units subject to Section 409A of the Code, the payment of such
dividends or dividend equivalents shall comply with Section 409A of the Code.
The Committee will determine any terms and conditions on deferral, including the
rate of interest to be credited on deferrals and whether interest will be
compounded.

          (d) Other Restrictions. The Committee may, in its sole discretion and
as set forth in the applicable Award Agreement, impose any other conditions
and/or restrictions on Restricted Units or Restricted Stock granted pursuant to
the Plan that it deems appropriate, including any vesting schedule or forfeiture
conditions. The Committee has discretion to provide for an incremental lapse of
restrictions or for a lapse of restrictions upon satisfaction of certain
conditions.

          (e) Delivery of Restricted Stock. When restrictions lapse or are
satisfied, a stock certificate for the number of Shares of Restricted Stock with
respect to which the restrictions have lapsed shall be delivered, free of all
such restrictions, to the Participant or the Participant's beneficiary or
estate, as the case may be. The Company shall not be required to deliver any
fractional share of Common Stock but will pay, in lieu thereof, the Fair Market
Value (measured as of the date the restrictions lapse) of such fractional share
to the Participant or the Participant's beneficiary or estate, as the case may
be.

          (f) Redemption of Restricted Units. Restricted Units may be redeemed
for cash or whole Shares or a combination of cash and Shares, in the sole
discretion of the Committee, when the restrictions lapse and any other
conditions set forth in the applicable Award Agreement have been satisfied
provided that with respect to any Restricted Units subject to Section 409A of
the Code such redemption will occur in a manner that complies with Section 409A
of the Code. Each Restricted Unit may be redeemed for one Share or an amount in
cash equal to the Fair Market Value of a Share as of the date on which the
Restricted Unit vests.

          (g) Deferred Units. Subject to Section 12(j) hereof and to the extent
determined by the Committee, Participants shall be permitted to request the
deferral of payment of vested Restricted Units to a date later than the payment
date specified in the Award Agreement, provided that any such election be made
in accordance with Section 409A of the Code.

5

--------------------------------------------------------------------------------



7. Stock Options and Stock Appreciation Rights.

          (a) General. Subject to the terms and provisions of the Plan and the
Board Policy, the Committee may grant Stock Options and/or Stock Appreciation
Rights under the Plan pursuant to the other terms and conditions that the
Committee, in its sole discretion, may determine and set forth in the Award
Agreement (including, without limitation, the Exercise Price, the maximum
duration of the Stock Option or Stock Appreciation Right, the conditions upon
which a Stock Option or Stock Appreciation Right will vest and become
exercisable, the date of grant and the effect, if any, of a Change in Control,
death, disability or retirement or other termination of a Participant's
directorship on such Stock Options or Stock Appreciation Rights).

          (b) Form. Each Stock Option granted under the Plan will be a
Nonqualified Stock Option. Stock Appreciation Rights may be granted either alone
or in connection with concurrently or previously issued Stock Options.

          (c) Exercise Price. The Committee will set the Exercise Price of Stock
Options or Stock Appreciation Rights granted under the Plan at a price that is
equal to or greater than the Fair Market Value of a Share on the date of grant,
subject to adjustment as provided in Section 9. The Exercise Price of a Stock
Appreciation Right granted in tandem with a Stock Option will be equal to the
Exercise Price of the related Stock Option. The Committee will set forth the
Exercise Price of a Stock Option or Stock Appreciation Right in the Award
Agreement.

          (d) Duration of Stock Options. Each Stock Option and Stock
Appreciation Right granted to a Participant shall expire at such time as the
Committee shall determine at the time of grant; provided, however, no Stock
Option or Stock Appreciation Right shall be exercisable later than the tenth
(10th) anniversary of its date of grant.

          (e) Timing of Exercise. Each Stock Option or Stock Appreciation Right
granted under the Plan shall be exercisable at such times and be subject to such
restrictions and conditions as the Committee shall in each instance approve,
which terms and restrictions will be set forth in the applicable Award Agreement
and need not be the same for each grant or for each Participant.

          (f) Payment of Stock Option Exercise Price. The Exercise Price of a
Stock Option must be paid in full when the Stock Option is exercised. Share
certificates will be registered and delivered only upon receipt of payment.
Payment of the Exercise Price may be made in cash or by certified check, bank
draft, wire transfer, postal or express money order, or other instrument
acceptable to the Company. In addition, unless the Committee determines
otherwise, payment of all or a portion of the Exercise Price may be made by:

     (1) Delivering a properly executed exercise notice to the Company or its
agent, together with irrevocable instructions to a broker to deliver promptly to
the Company the amount of sale proceeds with respect to the portion of the
Shares to be acquired having a Fair Market Value on the date of exercise equal
to the sum of the applicable portion of the Exercise Price being so paid;

6

--------------------------------------------------------------------------------



     (2) Tendering (actually or by attestation) to the Company previously
acquired Shares that have been held by the Participant for at least six (6)
months, subject to paragraph (5) below, and that have a Fair Market Value on the
day prior to the date of exercise equal to the applicable portion of the
Exercise Price being so paid;

     (3) Instructing the Company to withhold Shares that would otherwise be
issued having a Fair Market Value on the date of exercise equal to the
applicable portion of the Exercise Price being so paid (provided such
withholding has been expressly authorized by the Committee); or

     (4) Any combination of the methods described in paragraphs (1), (2) and (3)
above.

     (5) Notwithstanding the foregoing, the Committee, in consideration of
applicable accounting standards, may waive any holding period on Shares required
to tender pursuant to paragraph (2) or prohibit withholding pursuant to
paragraph (3).

     (g) Exercise of Stock Appreciation Rights. Upon exercise, Stock
Appreciation Rights may be redeemed for cash or Shares or a combination of cash
and Shares, in the discretion of the Committee, and as described in the Award
Agreement. Cash payments will be equal to the excess of the Fair Market Value of
a Share on the date of exercise over the Exercise Price, for each Share for
which a Stock Appreciation Right was exercised. If the Stock Appreciation Right
is redeemed for Shares, the Participant will receive a number of whole Shares
equal to the quotient of the cash payment amount divided by the Fair Market
Value of a Share on the date of exercise.

     (h) Certain Prohibitions. The following terms or actions shall not be
permitted with respect to any Award of Stock Options or Stock Appreciation
Rights:

     (1) No Repricing. Except as otherwise provided in Section 9, in no event
will the Committee decrease the Exercise Price of a Stock Option or Stock
Appreciation Right after the date of grant or cancel outstanding Stock Options
or Stock Appreciation Rights and grant replacement Stock Options or Stock
Appreciation Rights with a lower Exercise Price than that of the replaced Stock
Options or Stock Appreciation Rights or other Awards or purchase underwater
Stock Options from a Participant for cash or replacement Awards without first
obtaining the approval of the Company's shareowners in a manner that complies
with the rules of the New York Stock Exchange.

     (2) No Dividend Equivalents. The Committee shall not provide for the
payment of Dividend Equivalents with respect to Stock Options or Stock
Appreciation Rights.

     (3) No Reload Options. The Committee shall not grant Stock Options or Stock
Appreciation Rights that have reload features under which the exercise of a
Stock Option or Stock Appreciation Right by a Participant automatically entitles
the Participant to a new Stock Option or Stock Appreciation Right.

7

--------------------------------------------------------------------------------



     (4) No Additional Deferral Features. The Committee shall not grant Stock
Options or Stock Appreciation Rights that have “additional deferral features” as
described in Section 409A of the Code, thereby subjecting the Stock Option or
Stock Appreciation Right to the requirements of Section 409A of the Code.

     (i) Termination of Directorship. Each Participant's Award Agreement shall
set forth the extent to which the Participant shall have the right to exercise a
Stock Option or Stock Appreciation Right following termination of the
Participant's service as an Eligible Director (whether by death, disability,
retirement or any other reason). Such provisions shall be determined in the sole
discretion of the Committee, shall be included in the applicable Award
Agreement, need not be uniform among all Stock Options or Stock Appreciation
Rights granted, and may reflect distinctions based on the reasons for
termination.

8.     Regulatory Compliance and Listing

     The issuance or delivery of any Shares in settlement of an Award may be
postponed by the Company for such period as may be required to comply with any
applicable requirements under the Federal securities laws, any applicable
listing requirements of any national securities exchange and requirements under
any other law or regulation applicable to the issuance or delivery of such
Shares, and the Company shall not be obligated to issue or deliver any Shares if
the issuance or delivery of such Shares shall constitute a violation of any
provision of any law or of any regulation of any governmental authority or any
national securities exchange.

9.     Adjustment Upon Certain Changes

     (a) Shares Available for Grants. In the event of any change in the number
of Shares outstanding by reason of any stock dividend or split,
recapitalization, merger, consolidation, combination or exchange of Shares or
similar corporate change, the maximum aggregate number of Shares with respect to
which the Committee may grant Awards and the maximum aggregate number of Shares
with respect to which the Committee may grant Awards to any individual Eligible
Director in any calendar year shall be appropriately adjusted by the Committee.
In the event of any change in the number of Shares outstanding by reason of any
other similar event or transaction, the Committee may, to the extent deemed
appropriate by the Committee, make such adjustments in the number and class of
Shares with respect to which Awards may be granted.

     (b) Increase or Decrease in Issued Shares Without Consideration. Subject to
any required action by the shareowners of the Company, in the event of any
increase or decrease in the number of issued Shares resulting from a subdivision
or consolidation of Shares or the payment of a stock dividend (but only on the
Shares), or any other increase or decrease in the number of such Shares effected
without receipt or payment of consideration by the Company, the Committee shall
equitably adjust the number of Shares subject to each outstanding Award and the
Exercise Price per Share of each such Award.

8

--------------------------------------------------------------------------------



     (c) Certain Mergers. Subject to any required action by the shareowners of
the Company, in the event that the Company shall be the surviving corporation in
any merger, consolidation or similar transaction as a result of which the
holders of Shares receive consideration consisting exclusively of securities of
such surviving corporation, the Committee shall have the power to adjust each
Award outstanding on the date of such merger or consolidation so that it
pertains and applies to the securities which a holder of the number of Shares
subject to such Award would have received in such merger or consolidation.

     (d) Certain Other Transactions. In the event of (i) a dissolution or
liquidation of the Company, (ii) a sale of all or substantially all of the
Company’s assets (on a consolidated basis), (iii) a merger, consolidation or
similar transaction involving the Company in which the Company is not the
surviving corporation or (iv) a merger, consolidation or similar transaction
involving the Company in which the Company is the surviving corporation but the
holders of Shares receive securities of another corporation and/or other
property, including cash, the Committee shall, subject to Section 409A of the
Code to the extent applicable and otherwise in its sole discretion, have the
power to:

     (1) cancel, effective immediately prior to the occurrence of such event,
each Award (whether or not then exercisable), and, in full consideration of such
cancellation, pay to the Participant to whom such Award was granted an amount in
cash, for each Share subject to such Award equal to the value, as determined by
the Committee in its reasonable discretion, of such Award, provided that with
respect to any outstanding Stock Option such value shall be equal to the excess
of (A) the value, as determined by the Committee in its reasonable discretion,
of the property (including cash) received by the holder of a Share as a result
of such event over (B) the Exercise Price of such Stock Option; or

     (2) provide for the exchange of each Award (whether or not then exercisable
or vested) for an Award with respect to, as appropriate, some or all of the
property which a holder of the number of Shares subject to such Award would have
received in such transaction and, incident thereto, make an equitable adjustment
in accordance with US Department of Treasury Regulations §1.409A(b)(5)(v)(D) and
as determined by the Committee in its reasonable discretion in the Exercise
Price of the Award, or the number of Shares or amount of property subject to the
Award or, if appropriate, provide for a cash payment to the Participant to whom
such Award was granted in partial consideration for the exchange of the Award.

     (e) Other Changes. In the event of any change in the capitalization of the
Company or corporate change other than those specifically referred to in
subsections (b), (c) or (d), the Committee shall make equitable adjustments in
the number and class of shares subject to Awards outstanding on the date on
which such change occurs and in such other terms of such Awards.

9

--------------------------------------------------------------------------------



     (f) No Other Rights. Except as expressly provided in the Plan, no Eligible
Director shall have any rights by reason of any subdivision or consolidation of
shares of stock of any class, the payment of any dividend, any increase or
decrease in the number of shares of stock of any class or any dissolution,
liquidation, merger or consolidation of the Company or any other corporation.
Except as expressly provided in the Plan, no issuance by the Company of shares
of stock of any class, or securities convertible into shares of stock of any
class, shall affect, and no adjustment by reason thereof shall be made with
respect to, the number of shares or amount of other property subject to, or the
terms related to, any Award.”

10.     Termination or Amendment of the Plan

          (a) Amendment. The Board may at any time and from time to time alter
or amend the Plan or any part thereof (including any amendment deemed necessary
to ensure that the Company may comply with any regulatory requirement referred
to in Section 8), provided that, unless otherwise necessary to comply with
applicable law, the rights of a Participant with respect to Awards granted prior
to such alteration or amendment may not be impaired without the consent of such
Participant and, further, that without the approval of the Company's
shareowners, no amendment shall be made if shareowner approval is required by
applicable law or in order to comply with the rules of the New York Stock
Exchange or if such amendment materially increases the number of Shares that may
be issued under the Plan (other than an increase pursuant to Section 9).

          (b) Termination. The Plan will terminate upon the earlier of the
following dates or events to occur:

     (1) the adoption of a resolution of the Board terminating the Plan; or

     (2) the 10th anniversary of the Effective Date.

          No Awards will be granted under this Plan after it has terminated. The
termination of the Plan, however, will not alter or impair any of the rights or
obligations of any person without consent under any Award previously granted
under the Plan. After the termination of the Plan, any previously granted Awards
will remain in effect and will continue to be governed by the terms of the Plan
and the applicable Award Agreement.

11.     Nontransferability of Awards

          (a) No Award under the Plan will be subject in any manner to
alienation, anticipation, sale, assignment, pledge, encumbrance or transfer, and
no other persons will otherwise acquire any rights therein, except as provided
below:

     (1) Any Award may be transferred by will or by the laws of descent or
distribution;

     (2) The Committee may provide in the applicable Award Agreement that all or
any part of an Award may, subject to the prior written consent of the Committee,
be

10

--------------------------------------------------------------------------------



transferred to one or more of the following classes of transferees: (i) a family
member; (ii) a trust for the benefit of a family member; (iii) a limited
partnership whose partners are solely family members; or (iv) any other legal
entity set up for the benefit of family members. For purposes of this subsection
(b), with respect to a Participant, “family member” means the Participant and/or
the Participant's spouse, children, grandchildren, parents, grandparents,
siblings, nieces, nephews and grandnieces and grandnephews, including adopted,
in-laws and step family members; or

     (3) With respect to Restricted Stock, Shares of Restricted Stock may be
freely transferred after the restrictions lapse or are satisfied and the Shares
are delivered, provided, however, that Restricted Stock awarded to an affiliate
of the Company may be transferred only pursuant to Rule 144 under the Securities
Act, or pursuant to an effective registration for resale under the Securities
Act. For purposes of this clause (3), “affiliate” will have the meaning assigned
to that term under Rule 144 of the Securities Act.

          (b) Except as otherwise provided in the applicable Award Agreement,
any Stock Option or Stock Appreciation Right transferred by a Participant
pursuant to Section 11(a)(2) above may be exercised by the transferee only to
the extent that the Award would have been exercisable by the Participant had no
transfer occurred. Any transferred Award will be subject to all of the same
terms and conditions as provided in the Plan and in the applicable Award
Agreement. The Participant or the Participant's estate will remain liable for
any withholding tax that may be imposed by any federal, state, or local tax
authority, and the transfer of Shares upon exercise of the Award will be
conditioned on the payment of any withholding tax. The Committee may, in its
sole discretion, disallow all or a part of any transfer of an Award pursuant to
Section 11(a)(2) above unless and until the Participant makes arrangements
satisfactory to the Committee for the payment of any withholding tax. The
Participant must immediately notify the Committee, in the form and manner
required by the Committee, of any proposed transfer of an Award pursuant to
Section 11(a)(2) and no such transfer will be effective until the Committee
consents to the transfer in writing.

12.      Miscellaneous

          (a) No Implied Rights. Nothing in the Plan shall be deemed to create
any obligation on the part of the Board to nominate any director for reelection
by the Company's shareowners.

          (b) Withholding of Taxes. The Company shall have the right to require,
prior to the issuance or delivery of Shares in settlement of any Award, payment
by the Participant of any taxes required by law with respect to the issuance or
delivery of such Shares. Such amount may be paid in cash, in Shares previously
owned by the Participant, by withholding a portion of the Shares that otherwise
would be distributed to such Participant upon settlement of the Award or a
combination of cash and Shares.

          (c) Code Section 83(b) Elections. The Company and the Committee have
no responsibility for a Participant's election, attempt to elect or failure to
elect to include the value of an Award of Restricted Stock or other Award
subject to Section 83 of the Code in the Participant's gross income for the year
of payment pursuant to Section 83(b) of the Code. Any

11

--------------------------------------------------------------------------------



Participant who makes an election pursuant to Section 83(b) will promptly
provide the Committee with a copy of the election form.

          (d) No Obligation to Exercise Awards; No Right to Notice of Expiration
Date. The grant of a Stock Option or Stock Appreciation Right will impose no
obligation upon the Participant to exercise the Award. The Company and the
Committee have no obligation to inform a Participant of the date on which a
Stock Option or Stock Appreciation Right lapses except in the Award Agreement.

          (e) No Rights as Shareowners. Except as expressly set forth in the
Plan or the applicable Award Agreement, a Participant granted an Award under the
Plan will have no rights as a shareowner of the Company with respect to the
Award unless and until certificates for the Shares underlying the Award are
registered in the Participant's name and delivered to the Participant. The right
of any Participant to receive an Award by virtue of participation in the Plan
will be no greater than the right of any unsecured general creditor of the
Company.

          (f) Indemnification of Committee. The Company will indemnify, to the
fullest extent permitted by law, each person made or threatened to be made a
party to any civil or criminal action or proceeding by reason of the fact that
the person, or the executor or administrator of the person's estate, is or was a
member of the Committee or a delegate of the Committee.

          (g) No Required Segregation of Assets. The Company will not be
required to segregate any assets that may at any time be represented by Awards
granted pursuant to the Plan.

          (h) Governing Law. The Plan and all determinations made and actions
taken under the Plan will be governed by the internal substantive laws, and not
the choice of law rules, of the State of Delaware and construed accordingly, to
the extent not superseded by applicable Federal law.

          (i) Severability. If any provision of the Plan is held unlawful or
otherwise invalid or unenforceable in whole or in part, the unlawfulness,
invalidity or unenforceability will not affect any other parts of the Plan,
which will remain in full force and effect.

          (j) Code Section 409A. With respect to Awards subject to Section 409A
of the Code, this Plan is intended to comply with the requirements of such
Section, and the provisions hereof shall be interpreted in a manner that
satisfies the requirements of such Section and the related regulations, and the
Plan shall be operated accordingly. If any provision of this Plan or any term or
condition of any Award Agreement or Award would otherwise frustrate or conflict
with this intent, the provision, term or condition will be interpreted and
deemed amended so as to avoid this conflict. Any reservation of rights or
discretion by the Company or Committee hereunder affecting the payment of any
Award subject to Section 409A of the Code will only be as broad as is permitted
by Section 409A of the Code and any regulations thereunder.

12

--------------------------------------------------------------------------------



 

SCHEDULE A

BOARD POLICY FOR NON-EMPLOYEE DIRECTOR EQUITY AWARDS

Grant of Restricted Stock. Each Eligible Director first elected or appointed to
the Board before September 26, 2008 received a grant of 3,000 Shares of
Restricted Stock effective as of the first date the Eligible Director was
elected or appointed to the Board. The restrictions on Shares of Restricted
Stock held by Participants who are non-employee directors of the Board on
September 26, 2008 shall lapse upon the later to occur of (A) the first business
day of the first open window period for trading of the Company’s securities
occurring in 2009, or (B) the earliest of the Participant’s fifth anniversary of
continuous service as a director of the Company, the director’s death or
disability or the occurrence of a Change in Control (the “Restricted Period”).
The Participant shall forfeit all Shares with respect to which such restrictions
do not lapse at the end of the Restricted Period.

Grant of Restricted Units. Each Eligible Director first elected or appointed to
the Board on or after September 26, 2008 will receive a grant of 3,000
Restricted Units effective as of the first date the Eligible Director is elected
or appointed to the Board. The Restricted Units shall vest on the earliest of
the Participant’s fifth anniversary of continuous service as a director of the
Company, the Participant’s death or disability or the occurrence of a Change in
Control. The Participant may defer receipt of payment of such Restricted Units
on substantially the same terms and conditions as officers of the Company with
respect to grants of restricted units they receive.

Grant of Stock Options. Each Eligible Director who continues in office following
the Annual Meeting of Shareowners will receive a grant of 5,000 Stock Options
with an Exercise Price equal to the Fair Market Value as of such date. The Stock
Options will vest in cumulative installments of 25% on April 1 of the first year
following the date of grant, an additional 25% on April 1 of the second and
third years following the date of grant, and the remaining 25% on April 1 of the
fourth year following the date of grant.

13

--------------------------------------------------------------------------------